Citation Nr: 0509275	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  00-14 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for the service-connected 
migraine headaches, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980 
and from January 1987 to January 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 rating decision by the RO whereby the 
noncompensable rating for the service-connected migraine 
headaches was increased to 10 percent, effective from 
February 10, 1999.  The veteran timely appealed that 
determination.  

During the course of the appeal, the RO increased the rating 
to 30 percent for the service-connected migraine headaches, 
effective from February 1999.  The veteran elected to 
continue with his appeal.  As the award is not a complete 
grant of benefits, the issue remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in October 2001.  The veteran was 
scheduled to appear at a subsequent personal hearing before a 
Decision Review Officer at the RO in February 2004, but the 
hearing was cancelled by his attorney, who also noted that 
the veteran did not wish to reschedule the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his service-connected migraine 
headaches are more severe that are represented by the 30 
percent rating currently assigned.  

Historically, the RO initially granted service connection for 
migraine headaches in a March 1995 rating decision.  A 
noncompensable rating was assigned for that disability, 
effective from May 27, 1994.  

In March 1999, the veteran filed a claim for an increased 
(compensable) rating for the service-connected migraine 
headaches.  In a May 1999 rating decision, the RO increased 
the rating to 10 percent for the service-connected migraine 
headaches, effective from February 10, 1999.  The veteran 
disagreed with that determination.  

During the pendency of the appeal, the RO issued another 
rating decision in June 2003 whereby the 10 percent rating 
was increased to 30 percent for the service-connected 
migraine headaches, effective from February 10, 1999.  The 
increased rating was based, at least in part, on findings 
from a February 2002 VA examination.  The veteran indicated a 
desire to continue with his appeal.  

The Board finds, however, that additional development is 
necessary in this case before a decision on the merits of the 
veteran's claim can be reached.  First, the Board notes that 
the last VA examination for headaches was in February 2002, 
over three years ago.  At that time, the examiner noted that 
the veteran's headaches were occurring once every three 
months.  However, more recent outpatient treatment records 
from 2003 and a VA psychiatric examination from February 2004 
indicate that the veteran's headaches may occur more 
frequently.  Moreover, it appears, from a review of the more 
recent outpatient reports, that the veteran may have changed, 
or added, a different medication for headache management.  As 
such, the Board finds that the veteran should be afforded 
another VA examination to determine the current nature, 
extent, and severity of the service-connected migraine 
headaches.  All pertinent VA and private treatment records 
that are not currently associated with the claims file should 
be obtained, and associated with the claims file prior to the 
VA examination.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The AMC should take appropriate 
action to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
migraines.  After obtaining any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
All VA treatment records, not previously 
secured, should be obtained.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The AMC then should schedule the 
veteran for a VA examination to determine 
the current nature, extent and severity 
of the service-connected migraine 
headaches.  All indicated tests must be 
conducted.  The claims folder must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
connection with the requested 
examination.  The examiner in this regard 
should elicit from the veteran and record 
a full clinical history referable to the 
migraine headaches.  Based on his/her 
review of the case, the examiner should 
report his/her findings in terms of the 
rating schedule criteria for migraines.  
Specifically, the examiner should comment 
on whether or not the veteran has very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  

3.  The AMC should readjudicate the 
veteran's claim for entitlement to a 
rating in excess of 30 percent for the 
service-connected migraine headaches.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  They should also be 
afforded the opportunity to respond to 
that supplemental statement of the case 
before the claim is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


